﻿It
is a very special pleasure for Brunei Darussalam to greet
you, Mr. President, as a close friend and neighbour.
Please accept our warmest congratulations, both to you
7


and to all Malaysians, on your election. May I also express
our appreciation to His Excellency Mr. Freitas do Amaral
for his leadership during our fiftieth session.
Our fiftieth anniversary has come and gone. We still
remember the many fine statements made last year. Now,
however, we have to give them practical substance. In this
regard, Mr. President, I was very interested in your recent
statements on the role of the General Assembly. I was
particularly pleased that you emphasized practical economic
and social development.
It was also most encouraging to hear you say that you
intend to do all you can for the cause of United Nations
reform. Like you, I feel that the General Assembly must
not be paralysed by the analysis of reform. We need
concrete proposals from our working groups. Then we can
spend our time on the hard work of building consensus.
The need is urgent. Tension and conflict within
nations are growing. At the same time, the United Nations
is increasingly being asked to solve problems in many new
areas of international concern — social, economic and
sometimes even criminal — that transcend national borders.
It is also expected to address the deep-seated causes of
future instability, the widening gap between North and
South and the allied problems of overpopulation and
urbanization, which have been so sharply exposed by this
Organization at recent conferences. Above all, it has to face
the results of these problems in the form of mounting
intolerance, violent aggression and, all too often, extremism
and terrorism.
In trying to do all this, its resources are overstretched.
For this reason, I would like to thank the Secretary-General,
his representatives and all those who are serving this
Organization in the field, often in extremely difficult
conditions. Their work represents a deep commitment to the
cause of peace and stability in the world and I admire and
greatly appreciate it. However, I also tend to think that
maybe we are asking them to take on new tasks with old or
outdated tools. If they are not provided with the means to
manage our affairs well, then we in the United Nations are
at fault.
In this respect, the tragedy of Bosnia is a warning to
us. Certainly, we in Brunei Darussalam welcome recent
developments and will continue to give our strong support
to the new Government in Bosnia. At the same time, I feel
that all of us in this Assembly should recognize the extent
to which the events of the last five years reveal our own
shortcomings.
We hope that the Security Council will now begin to
insist that all agreements be resolutely kept. We would
like to see it acting firmly against political pressure from
any quarter and ensuring that nothing is allowed to stand
in the way of the peoples’ recovery.
I say this with particular concern as we are now
facing what could become another emblem of failure for
us: the current situation in the Middle East. Until quite
recently, this was a problem which had defied solution
since the earliest days of this Organization. Then, at last,
a peace agreement was reached which gave us a realistic
glimpse of hope. Even though we realized that it would
be a very difficult process, we felt optimistic. However,
a new Government in Israel now appears to be
challenging the very basis on which our own hopes for
peace were founded. The solutions that appeared to be
within the grasp of the parties directly concerned are
under threat. Rather than becoming more manageable, the
scope of the so-called Middle East problem has now
extended to include the people of Iraq.
It is consequently with great concern that Brunei
Darussalam adds its voice to the many who wish to
impress on the leaders of Israel the need to continue the
peace process, not just by making statements, but in the
full spirit of the agreements reached in Madrid and Oslo.
What I have briefly described represents the sum of
economic, social and political problems, which in our
view calls for a new approach on our part. This can only
be developed, we feel, when the United Nations is
reformed. I say this because we are seeing the emergence
of a new type of international community, far more
diverse than the one our founders knew. At the same
time, it is one which is being drawn even closer together
through the advance of technology and
communications — the “global village” of popular
description.
There are many reasons to welcome this. It could
mean that we all learn to acknowledge and appreciate our
diversity and to take on the best aspects of a real village.
However, there is no guarantee. Villages are not always
pleasant places to live in. They have their darker side.
Modern technology may well encourage neighbourly
cooperation, but it is just as capable of enhancing the
hostile elements of primitive village life. It could set up
a permanent division between the developed and the
developing worlds.
8


That is why I feel it is essential for us to find an
effective new approach to the tremendous changes taking
place today. As members know, this is what we are trying
to develop in South-East Asia. The way we have chosen
has enabled us to promote programmes aimed at preventive
diplomacy and economic cooperation in our region. It has
also meant that we have been able to offer some wider
assistance to the cause of South-South cooperation.
These are specific measures with practical aims and
they are producing clear results, but they also have a
broader and deeper effect. They enable us not only to
manage the diversity of our region, but also, at a very
human level, to learn to appreciate each others’ differences
and enjoy the challenge of working together.
By way of example, I would like to commend our
friends and colleagues in Cambodia, Laos and Myanmar for
their intention to join the Association of South-East Asian
Nations (ASEAN). They are making a lasting contribution
to peace and stability in our region. We are therefore
delighted to be on the verge of seeing the whole of South-
East Asia working together in cooperation.
What this has led to in terms of strengthening
international peace and security is illustrated by our very
extensive dialogue process. One practical result of this in
our region was the signing of the South-East Asia Nuclear-
Weapon-Free Zone Treaty at the last ASEAN summit. This
is a Treaty which we would like all nuclear-weapon States
to join as a commitment to peace in our region. It was in
this spirit that we endorsed the resolution on the
Comprehensive Nuclear-Test-Ban Treaty, passed by this
Assembly earlier this month, as a first step towards
worldwide nuclear disarmament.
What we are trying to stress is the need for inclusion,
drawing together all parties to a problem, working towards
consensus rather than demanding compromise and bringing
everyone into the mainstream of decision-making. The kind
of results we hope for were shown just this month in the
achievements of the Government of the Philippines and the
leaders of the Moro National Liberation Front through the
good offices of Indonesia. Their efforts brought to an end
more than 20 years of violence and hostility, and I would
like to congratulate all the parties involved.
We see this as reflecting the need that lies behind the
strong calls that many Member States have made for reform
of this Organization. It acknowledges that aggression must
be dealt with firmly, but it also recognizes what has been
tragically impressed upon us all over the past few years in
Europe, Africa and Asia. It is what guides all our work in
our region and, I suggest, must be the starting point for
any new approach to the conduct of international affairs
today. It is the knowledge that, if we do not accept and
willingly embrace diversity, there is a price to be paid
and it is unacceptable.










